COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  CITY OF EL PASO,                                 §                  No. 08-19-00200-CV

                         Appellant,                §                     Appeal from the

  v.                                               §                    384thDistrict Court

  RHONDA E. LUEBS,                                 §                 of El Paso County, Texas

                         Appellee.                 §                  (TC# 2018DCV2030)

                                                   §

                                             ORDER

       We have this day filed the City of El Paso's objection to the Appellee's Motion for

Extension of Time to file an Appellee Brief. We note that despite the Appellee's certificate of

conference stating that the parties had conferred about the motion and that the City was unopposed

to the time extension, the City asserts counsel for the Appellee never, in fact, consulted with the

City prior to filing the motion for extension of time. The City states that this was presumably a

clerical error in the motion. Nevertheless, counsel as officers of the Court are admonished to be

accurate in their sworn attestations in filings before this Court.

       We have carefully considered the City's objection. The objection is overruled. The

Appellee Brief remains due on October 4, 2019.



       IT IS SO ORDERED this 25th day of September, 2019.


                                       PER CURIAM